Citation Nr: 0639361	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  00-07 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for osteoarthritis. 

3.  Entitlement to service connection for osteoarthritis as 
secondary to service-connected traumatic arthritis of L1 
vertebrae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970 and from September 1990 to June 1991.  He had 
service in the Southwest Asia theater of operations during 
the Gulf War from October 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, wherein the RO denied service 
connection for osteoarthritis and joint pain as due to an 
undiagnosed illness.  The veteran perfected a timely appeal 
of the May 1999 rating action to the Board. 

Recently, in October 2005, the Board remanded the claims on 
appeal to the RO for additional development.  The requested 
development has been completed and the case has returned to 
the Board for appellate consideration. 

Besides the issues on the front page of this decision, the 
issue of entitlement to service connection for an acquired 
psychiatric disability was developed for appellate review 
following the May 1999 rating decision.  By rating action of 
February 2006, the RO granted service connection for major 
depressive disorder and assigned an initial disability rating 
of 50 percent, effective November 12, 1998.  Accordingly, 
this issue is no longer before the Board. See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, the only issues 
remaining for appellate consideration are those listed on the 
title page.  

For reasons that will be explained in the remand that follows 
the order of the decision below, the Board has bifurcated the 
issue of entitlement to service connection for osteoarthritis 
as reflected on the title page.  The issue of entitlement to 
service connection for osteoarthritis as secondary to 
service-connected traumatic arthritis of L1 vertebrae will be 
addressed in the remand that follows the order of the 
decision below.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran's joint pain of the right wrist, right knee, 
right shoulder, and cervical and thoracic spine has been 
attributed to degenerative joint disease, which has not been 
found to have been etiologically related to his active 
military service; nor is there clinical evidence of 
arthritis-other than the low back at L1-manifested to a 
compensable degree within a year of service discharge in June 
1991.


CONCLUSION OF LAW

Joint pain to include as due to an undiagnosed illness was 
not incurred in or aggravated by active service; degenerative 
arthritis may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5103, 5013A, 5017 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 
(2006).


REASONS AND BASIS FOR FINDINGS AND CONCLUSION 

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must inform 
the claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In letters, dated in March and August 2004, VA informed the 
appellant of the criteria that he needed to demonstrate in 
order to prevail on his claims for service connection for 
osteoarthritis and joint pain, to include as due to an 
undiagnosed illness.  He was asked to submit or identify 
evidence relevant to his claims, including a statement from a 
doctor (private or VA) reflecting that his osteoarthritis and 
joint pain were caused by an event(s) that began during 
service.  The appellant was informed that VA would make 
reasonable efforts to assist him in getting evidence, 
including service medical records, VA out-patient treatment 
records and examination reports, or relevant records held by 
any government agencies.  He was also informed that it was 
his responsibility to submit all records not in the 
possession of a Federal agency, which included any records in 
his possession.  Thus, the discussion contain in the March 
and August 2004 letters furnished the appellant notice of the 
types of evidence he still needed to send to VA, the types of 
evidence that VA would assist in obtaining, and in effect 
requested that the appellant provide VA with or identify any 
additional sources of evidence that he possessed or knew of 
that could help to substantiate his claims of entitlement to 
service connection for osteoarthritis and joint pain, to 
include as due to an undiagnosed illness.

Although the March and August 2004 notice required by the 
VCAA may not have been provided until after the RO 
adjudicated the veteran's claims in May 1999, "the appellant 
[was] provided the content-complying notice to which she 
[was] entitled."  Pellegrini v. Principi, 18 Vet. App. 112, 
122 (2004).  Consequently, the Board does not find that any 
late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
Despite the inadequate notice provided to the appellant on 
these latter two elements, the Board finds no prejudice to 
the appellant in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Because the Board concludes below that the preponderance is 
against the appellant's claims for service connection for 
osteoarthritis and joint pain, to include as due to an 
undiagnosed illness any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.

Regarding VA's duty to assist the appellant's with his claims 
on appeal, service medical records, post-service VA and 
private clinical treatment and examination reports, and 
statements and testimony of the veteran have been associated 
with the claims files.  In addition, in October 2005, the 
Board remanded the veteran's claim to the RO for further 
development including, but not limited to, scheduling him for 
a VA examination to address the etiology of any 
osteoarthritis or other disability manifested by joint pain.  
This examination was performed by VA in November 2005.  

The appellant has not reported that any other pertinent 
evidence might be available to support his claims.  See Epps 
v. Brown, 9 Vet. App. 341, 344 (1996).  Therefore, the Board 
finds that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).  
Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet with respect to the disabilities on 
appeal.

II.  Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  In addition, service connection 
may be presumed for certain chronic diseases, such as 
arthritis, that are manifested to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Service connection-undiagnosed illnesses

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2006).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994) (specifically addressing claims 
based on ionizing radiation exposure).


III.  Analysis

In the present case, the veteran has contended that he 
suffers from joint pain that is a manifestation of an 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm or, 
in the alternative, that he has osteoarthritis that had its 
onset during service.  (Parenthetically, and as noted in the 
Introduction of the decision herein, the Board observes that 
in view of the award of service connection for traumatic 
arthritis of the lumbar spine, consideration of the claims 
for service connection for joint pains and osteoarthritis 
does not include reference to the service-connected low back 
disability).

With respect to the veteran's claim for service connection 
for joint pain, to include as to an undiagnosed illness, the 
Board finds that service connection is not warranted.  In 
support of the foregoing determination, the Board observes 
that there are recognized clinical diagnoses for the 
veteran's claimed joint pain, namely degenerative joint 
disease of the right wrist, right knee, right shoulder and 
cervical and thoracic spine (see, November 2005 VA 
examination report).  Indeed, upon evaluation in November 
2005, the VA examiner specifically concluded, after a review 
of the claims files and physical evaluation of the veteran, 
that there was no "'undiagnosed illness.'"  The VA examiner 
attributed the veteran's [joint pains] to degenerative joint 
disease.  There is no other medical opinion of record which 
refutes the November 2005 VA examiner's opinion.  

Therefore, since the veteran's joint pain has been attributed 
to degenerative joint disease of the right wrist, right 
shoulder, right knee, and cervical and thoracic spine, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable. Therefore, the claim for service connection 
for joint pain, as due to an undiagnosed illness is legally 
insufficient and must be denied on that basis. 
See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where there is 
no entitlement under the law to the benefit sought, the 
appeal must be terminated).

The Board also finds that service connection for joint pain 
due to osteoarthritis on a direct service connection basis is 
not warranted.  In reaching the foregoing determination, 
service medical records are devoid of any subjective 
complaints and clinical findings of any joint disorder of the 
right knee, right shoulder, right wrist, and thoracic and 
cervical spine.  While the veteran indicated on Reports of 
Medical History, dated in April 1992 and June 1991, that he 
had had arthritis, rheumatism or bursitis, a June 1991 
service separation examination report reflects that his upper 
and lower extremities were reported as "normal."   

In addition, voluminous post-service VA and private medical 
evidence does not contain any clinical evidence of arthritis-
other than the low back-within a year of the appellant's 
discharge from active military service in June 1991.  
Furthermore, there is no medical opinion that establishes an 
etiological relationship between the current findings of 
degenerative joint disease of the right shoulder, right 
wrist, right knee, and thoracic and cervical spine to the 
veteran's military service.  In fact, in November 2005, a VA 
examiner opined, after a review of the claims files and a 
physical evaluation of the appellant, that the veteran's 
degenerative joint disease could not be related to his 
"service tour of duty" without mere speculation.  In this 
regard, the Board observes that such speculation is not 
legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  This opinion stands 
uncontradicted in the record.  Indeed, there is clinical 
evidence of a post-service work-related injury to the 
veteran's neck and shoulder (see, April 2006 private 
treatment report).  

Inasmuch as the record does not include a competent medical 
opinion linking the veteran's degenerative joint disease of 
the right knee, right wrist, right shoulder, and cervical and 
thoracic spine to his military service, or evidence of 
arthritis manifested to a compensable degree within a year of 
service discharge in June 1991, the Board concludes that 
degenerative joint disease of the right knee, right wrist, 
right shoulder, and cervical and thoracic spine, claimed as 
joint pain and osteoarthritis, was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

As the evidence is not in relative equipoise, the benefit-of-
the-doubt doctrine does not apply in the resolution of these 
claims.  38 U.S.C.A. § 5107.  Rather, as the preponderance of 
the evidence is against the claims for service connection for 
joint pain and osteoarthritis on a direct service connection 
basis, they are denied. 
Although the veteran asserts that he has osteoarthritis and 
joint pain as a chronic disability of an undiagnosed illness 
as a result of service in the Southwest Asia theater of 
operations during the Gulf War, he, as a layperson, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).


ORDER

Service connection for joint pain, to include as due to an 
undiagnosed illness, is denied. 

Service connection for osteoarthritis is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.
Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 
38 C.F.R. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In this case, the veteran has maintained that his 
osteoarthritis is secondary to his service-connected 
traumatic arthritis of L1 vertebrae (see, VA Form 21-4138, 
Statement in Support of Claim, dated in October 2003).  
(Parenthetically, the Board also notes that the RO has 
developed for appellate consideration the appellant's 
secondary service connection claim, see February 2006 
supplemental statement of the case).  In VCAA letters to the 
veteran, dated in March and August 2004, the RO, however, 
only informed him of the criteria necessary to substantiate a 
claim for service connection for osteoarthritis on a direct 
service connection basis.  Thus, on remand, the RO should 
send the veteran a VCAA letter to the veteran notifying him 
of what evidence is needed to substantiate his claim for 
service connection for osteoarthritis as secondary to 
service-connected traumatic arthritis of L1 vertebrae, what 
his responsibilities are with respect to the secondary 
service connection claim, and whether VA will assist him in 
any manner.  See also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In light of the foregoing, the case is REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO should send the veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information 
and evidence needed to establish 
service connection for osteoarthritis 
as secondary to service-connected 
traumatic arthritis of L1 vertebrae as 
outlined in Dingess/Hartman, 19 Vet. 
App. 473 (2006). 

2.  Following any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection 
osteoarthritis as secondary to service-
connected traumatic arthritis of L1 
vertebrae.

If the benefit sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
supplemental statement of the case, 
issued by the RO in February 2006, to 
specifically include 38 C.F.R. § 3.310 
(2006) See, 71 Fed.Reg. 52744-52747 
(Sept. 7, 2006) (the change is to conform 
the regulation to Allen v. Brown, 7 Vet. 
App. 439 (1995), the Court of Appeals for 
Veterans Claims' decision that clarified 
the circumstances under which a veteran 
may be compensated for an increase in the 
severity of an otherwise nonservice-
connected condition caused by aggravation 
from a service-connected condition).  An 
appropriate period of time should be 
allowed for response.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2002).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





//Department of Veterans Affairs


